UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-2370



In Re:   JAMES LAWRENCE KILLINGSWORTH,

                                                              Debtor.

-------------------------------------

JAMES LAWRENCE KILLINGSWORTH,

                                              Plaintiff - Appellant,

           versus

BARBARA KILLINGSWORTH,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-02-412-3; BK-01-31338)


Submitted:   April 30, 2004                   Decided:   June 4, 2004


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Keith Johnson, P.A., Charlotte, North Carolina, for Appellant.
James H. Henderson, JAMES H. HENDERSON, P.C., Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Lawrence Killingsworth appeals from the district

court’s order affirming the bankruptcy court’s order denying him a

discharge of his debts under Chapter 7 of the Bankruptcy Code.

Finding    no   clear   error   in    the    bankruptcy   court’s   factual

determinations     concerning    Killingsworth’s      entitlement    to   a

discharge, we affirm.

            The Bankruptcy Code provides that a discharge of debt

shall be granted under Chapter 7 unless, among other things, the

debtor knowingly and fraudulently made a false oath, which is

material to the bankruptcy estate.             11 U.S.C. § 727(a)(4)(A)

(1994); Williamson v. Fireman’s Fund Ins. Co., 828 F.2d 249, 251

(4th Cir. 1987).    Whether a debtor knowingly and fraudulently made

a false oath within the meaning of § 727(a)(4)(A) is a question of

fact, which will not be overturned unless found to be clearly

erroneous. See Bankr. R. Bankr. 8013; Williamson, 828 F.2d at 251.

            We have reviewed the record and the parties’ briefs and

find no clear error in the bankruptcy court’s determination that

Killingsworth’s failure to disclose the transfer of assets and

income to his wife constituted a false oath within the meaning of

§ 727(a)(4)(A).    Accordingly, we affirm for the reasons stated by

the district court.      See Killingsworth v. Killingsworth (In re

Killingsworth), No. CA-02-412-3; BK-01-31338 (W.D.N.C. Sept. 15,

2003).    We dispense with oral argument because the facts and legal


                                     - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -